Citation Nr: 0634508	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation for Charcot's 
arthropathy of the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel
 





INTRODUCTION

The veteran had honorable active service from May 1952 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which, in part, granted service 
connection for Charcot's arthropathy of the left foot and 
assigned a 10 percent disability rating.

The veteran's April 2003 notice of disagreement initially 
included the matter of service connection for prostate 
cancer.  In a rating decision dated June 2003, the RO granted 
service connection for prostate cancer.  The veteran's August 
2004 substantive appeal references only the issue of 
entitlement to a higher initial rating for Charcot's 
arthropathy of the left foot.  Thus, the matter of service 
connection for prostate cancer is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the evaluation of the disability.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection in a November 
2002 letter and for an increased rating for other matters in 
a February 2005 letter.  However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an increased rating for Charcot's arthropathy of 
the left foot.

As an increased rating is the subject of the present appeal, 
on remand proper notice is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
about what is necessary to establish a higher rating, 
including the rating criteria.  Such notice must be provided 
prior to the adjudication of this issue.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.   VA must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, VA should:
 
(a) Notify the veteran of the information 
and evidence necessary to establish a 
higher evaluation for his service-
connected Charcot's arthropathy of the 
left foot;

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.   Following the completion of the 
development requested above, the claim 
should be readjudicated by VA.  If this 
does not result in a complete grant of 
all benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


